UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-26112 ARTISANAL BRANDS, INC. (Exact name of registrant as specified in its charter) New York 41-1759882 (State of Jurisdiction) (IRS Employer I.D. No.) 483 Tenth Avenue, New York, New York (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code 212-871-3150 Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No ¨ Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o Smaller reporting company.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). .Yes o No x Based on the closing sale price of $.17 on May 28, 2011, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $1,318,517. The Company had 24,200,316 shares of its $.001 par value common stock and 6,405,660 shares of its $.001 par value preferred stock issued and outstanding on May 31, 2011. DOCUMENTS INCORPORATED BY REFERENCE Location in Form 10-K Incorporated Document None ARTISANAL BRANDS, INC. Table of Contents Page No. Part I Item 1 Business 2 Item 2 Description of Property 13 Item 3 Legal Proceedings 13 Item 4 (Removed and Reserved) 13 Part II Item 5 Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 8 Financial Statements and Supplementary Data 20 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item9A(T) Controls and Procedures 21 Part III Item 10 Directors, Executive Officers and Corporate Governance 23 Item 11 Executive Compensation 25 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13 Certain Relationships and Related Transactions, and Director Independence 27 Item 14 Principal Accounting Fees and Services 28 Part IV Item 15 Exhibits, Financial Statement Schedules 29 Table of Contents PART I Item 1 DESCRIPTION OF BUSINESS a. Business Development - Plans On August 14, 2007, our company purchased Artisanal Cheese, LLC (“Artisanal”) from its founder, Chef Terrance Brennan who began selling artisan cheeses in his New York City restaurant Picholine.The introduction of artisan cheeses in a french style serving course ignited a national interest in artisan cheeses and thus was the beginning of the Artisanal Premium Cheese brand.Our plan at the time of the acquisition was to expand the familiar logo and line of hand-crafted artisan cheeses into a trusted consumer brand for a wide range of cheeses to be sold in the retail sector as well as to expand the existing e-Commerce business at www.artisanalcheese.com and our foodservice business selling our cheeses to the finest restaurants and hotels. Our Logo The retail specialty cheese category in the USA is $3.5 billion in sales a year and offers over 1,000 different cheese selections.To execute on our retail expansion plans we had to develop a merchandising system that enabled us to differentiate ourselves from the overwhelming offering of cheeses and to help consumers appreciate our expertise in artisan cheeses and select cheeses confidently to recreate wonderful culinary experiences at home with sophistication and an understand of pairing cheeses with wines and beers. Using our newly trademarked Artisanal CheeseClock,™ we have developed a retail merchandising packaging plan to market 16 Artisanal Premium Cheeses in a color-coded manner that offered consumers an immediate visible means to understand how to select cheeses and pair them with wines and beers to recreate enjoyable culinary experiences at home. Artisanal CheeseClock ™ 2 Table of Contents The CheeseClock™ directly is tied to the early heritage of the Artisanal Premium Cheese brand and a business we know well.Just as a professional chef will offer cheeses starting at the 6 o’clock position of your plate and moving clockwise from the mildest to the strongest cheese to enable a patron to enjoy the subtler nuances of a mild cheese before a stronger cheese our packaging system does just that.Consumers can easily see the boxes of cheeses in a retail setting from Mild (beige box), Medium (yellow box), Bold (Orange box), Strong (red box) to select different cheeses that compliment one another.
